Citation Nr: 1522302	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-06 283	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from April to June 1982. 

This matter was last before the Board of Veterans' Appeals (Board) in October 2014, on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the October 2014 decision, the Board noted that the Veteran had requested a hearing on the issue of service connection for a back disability, but did not remand that issue for the necessary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  Since the Veteran has requested to present testimony on the issue of his entitlement to service connection for a back disability before a Veterans Law Judge at a VA RO, a remand of this matter is warranted for scheduling of the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing - on the matter of his entitlement to service connection for a low back disability - at the earliest available opportunity at the RO.  The RO must notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




